            Case 2:20-cr-00092-JCC Document 345 Filed 12/23/20 Page 1 of 3




01

02

03

04

05

06                            UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF WASHINGTON
07                                     AT SEATTLE

08 UNITED STATES OF AMERICA,              )
                                          )          CASE NO. CR20-092 JCC
09         Plaintiff,                     )
                                          )
10         v.                             )
                                          )          ORDER DENYING REQUEST TO
11   JOSE DANIEL ESPINOZA,                )          REOPEN DETENTION ORDER
                                          )
12         Defendant.                     )
     ____________________________________ )
13

14

15         Defendant has been indicted on a charge of Conspiracy to Distribute Controlled

16 Substances (Dkt.1.) Defendant was detained by this Court following a detention hearing.

17 (Dkt. 145.) Defendant recently moved to reopen the detention order. (Dkt. 321.) The motion

18 was denied. (Dkt. 329.)

19         Defendant again moves to reopen this Court’s detention order (Dkt. 337.). In support of

20 his motion, defendant proffers his covid-positive status and difficulties with attorney-client

21 telephone communication due to quarantine measures taken by the FDC in response to positive

22

     ORDER DENYING REQUEST TO
     REOPEN DETENTION ORDER

     PAGE -1
            Case 2:20-cr-00092-JCC Document 345 Filed 12/23/20 Page 2 of 3




01 covid-19 testing among inmates and staff.      The government opposes the motion. (Dkt. 340.)

02 This motion was referred by The Honorable John C. Coughenour to the undersigned for

03 decision. The Court finds the motion appropriate for decision without oral argument.

04          A request to reopen a detention hearing is based on 18 U.S.C. § 3142(f)(B), which

05 provides that a detention hearing may be reopened “if the judicial officer finds that information

06 exists that was not known to the movant at the time of the hearing and that has a material bearing

07 on the issue whether there are conditions of release that will reasonably assure the appearance

08 of such person as required and the safety of any other person and the community.” Id.

09          Without deciding if defendant’s covid-positive status and restrictions on attorney-client

10 telephone communication due to quarantine measures at the FDC are sufficient grounds to

11 reopen the detention hearing under 18 U.S.C. § 3142(f)(B), the Court again finds defendant has

12 failed to rebut the presumption he poses both a risk of nonappearance and a risk of danger. To

13 control the exposure of inmates and staff and the spread of the corona virus within the facility,

14 the FDC has temporarily adopted restrictions on non-emergency phone calls, including legal

15 calls, to minimize movement of individuals. This decision was based on the identification of

16 this movement as one likely vector for the spread of the virus within the facility. While these

17 quarantine measures have temporarily affected the nature and frequency of attorney-client

18 telephone communication, the government notes inmates may continue to receive and send

19 legal mail.

20          Trial in this case is currently set for October 4, 2021.   Defendant does not contend

21 these restrictions have unconstitutionally affected his right to prepare for trial and, indeed, it

22
     ORDER DENYING REQUEST TO
     REOPEN DETENTION ORDER

     PAGE -2
            Case 2:20-cr-00092-JCC Document 345 Filed 12/23/20 Page 3 of 3




01 would be difficult to give credence to such an argument given the reality that no in-person

02 criminal jury trials are currently being conducted in this District. Instead, defendant argues the

03 restrictions on access to telephone calls has affected the ability of his attorney to assure

04 defendant is “safe and being provided adequate medical care.” (Dkt. 337 at 5.) In response,

05 the government notes the availability of the Freedom of Information Act to defense counsel to

06 obtain updated information regarding the health of a client, and the agreement of the Bureau of

07 Prisons and the U. S. Attorneys Office to inform counsel if any inmate requires hospitalization

08 because of symptoms of the virus. As of this date, neither defendant nor any other inmate has

09 been hospitalized for this reason.

10          Further, defendant does not succeed in rebutting the presumption he poses both a risk

11 of flight and a risk of danger. As noted in the Court’s detention order and its previous order

12 denying reopening (Dkt. 145, 329), defendant’s criminal record shows multiple incidents of

13 violation of supervision, as well as allegations of actions on behalf of the conspiracy involving

14 violence or threats of violence. Defendant fails to make the required showing that would

15 justify reopening the Court’s determination that defendant poses a risk of danger and a risk of

16 nonappearance.

17          Defendant’s motion to reopen the detention hearing is DENIED.

18          DATED this 23rd day of December 2020.

19

20
                                                          A
                                                          Mary Alice Theiler
                                                          United States Magistrate Judge
21

22
     ORDER DENYING REQUEST TO
     REOPEN DETENTION ORDER

     PAGE -3
